DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination reference applied in the prior rejection of record.
In regards to the arguments towards claim 17, Yan’s the ring-shaped ferromagnetic disc has a first and second opposing edges (Seen in figure 6B, element 130).  Viewed as a cylindrical structure, the height of the disc has a first and second opposing edges (one edge is closest to the phone (3), the other edge is closest to the stand (40)).  Therefore the Applicants arguments and amendments do not overcome the cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (USPUB 2017/0338676).
As to Claim 17, Yan discloses a mounting kit for a handheld device having a coil for wireless battery recharging, comprising: a mounting base; a magnet coupled to the mounting base; and a planar sheet adapted for attachment to the handheld device the planar sheet is formed of a ferromagnetic material and defines first and second opposing edges, wherein the ferromagnetic material is continuous between the first and second opposing edges; and wherein the ferromagnetic sheet is coupled to the magnet and is configured to support the weight of the handheld device in a vertical mounting position, and the 
As to Claim 20, Chen discloses the mounting kit of claim 17, wherein the planar sheet is attached to the handheld device adjacent the coil for the wireless battery recharging (Figures 1A and Figure 6B)

As to Claim 21, Chen discloses an apparatus for a handheld device, wherein the handheld device includes an electromagnetic receiver configured to interact with an electromagnetic transmitter for wireless battery recharging of the handheld device, the apparatus comprising: a housing having a first side and a second side, the first side adapted to be coupled to and cover at least a portion of a handheld device; and a ferromagnetic sheet defining first and second opposing edges, wherein the ferromagnetic sheet is continuous between the first and second opposing edges, wherein the ferromagnetic sheet is coupled with the housing; wherein the ferromagnetic sheet is configured to support the weight of the handheld device in a vertical magnetic mounting position and is simultaneously configured to permit inductive power transfer therethrough the ferromagnetic sheet (Figure 1A and B, Figure 6B, and Paragraph 31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (USPUB 2017/0085134) in view of Furiya et al. (JP App 2016-050060) (Examiner is using USPUB 2019/0006094 for the English translation).
As to Claim 1, Jeong discloses an apparatus for a handheld device, comprising: a housing having a first side and a second side, the first side adapted to be coupled to and cover at least a portion of a handheld device; and a ferromagnetic layer coupled to the housing and defining a plane, wherein the ferromagnetic layer includes pattern of alternating areas defined by a ferromagnetic material (Figures 4A and B).   Jeong does not expressly disclose a nonconductive material formed along the plane.  Furiya discloses a nonconductive material in an alternating pattern with a nonconductive material formed along the plane (Paragraph 40).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Furiya’s nonconductive layer, and add it to the device of Jeong in order to provide protection and holding the ferromagnetic material in place.
As to Claim 2, Jeong and Furiya disclose the apparatus of claim 1, wherein the ferromagnetic layer is embedded within the housing (Jeong Figures 4A and B are components which are combined to form a single items, which would make the entirety a housing). 
As to Claim 4, Jeong and Furiya disclose the apparatus of claim 1, wherein portions of the housing define the nonconductive material (Furiya Paragraph 40).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Furiya.
As to Claim 3, Jeong discloses the apparatus of claim 1, but does not expressly state wherein the ferromagnetic material is 400 series stainless steel.  However, 400 Series Stainless Steel is well known in .

Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Furiya in view of Chen.

As to Claim 5, Jeong discloses the apparatus of claim 1, but does not expressly disclose wherein the ferromagnetic material comprises elongate members and the ferromagnetic layer comprises a plurality of spaced-apart elongate members defining nonconductive material areas therebetween.  Chen discloses wherein the ferromagnetic material comprises elongate members and the ferromagnetic layer comprises a plurality of spaced-apart elongate members defining nonferromagnetic material areas therebetween (Figure 1B, Element 120 and 140).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Chen, and use elongated members to form a receiving coil/antenna and add it to the device of Jeong (with nonconductive material of Furiya) to improve the wireless reception.
As to Claim 6, Jeong, Furiya, and Chen disclose the apparatus of claim 5, wherein each of the plurality of elongate members are positioned in parallel and are coupled at one end by a connecting portion of the ferromagnetic material (Chen Figure 1B, Elements 120 and 140). 
As to Claim 7, Jeong, Furiya, and Chen disclose the apparatus of claim 5, they do not expressly disclose wherein the elongate members are rods of approximately 33 millimeters in length.  However, it would 
As to Claim 8, Jeong, Furiya, and Chen disclose the apparatus of claim 5, but do not expressly disclose wherein the elongate members are spaced-apart by approximately one and a half millimeters. However, it would have been an obvious matter of design choice to select an appropriate size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to Claim 9, Jeong, Furiya, and Chen disclose the apparatus of claim 5, but do not expressly disclose wherein the elongate members are about one millimeter wide. However, it would have been an obvious matter of design choice to select an appropriate size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPUB 2015/0357716) in view of Furiya et al. (JP App 2016-050060) (Examiner is using USPUB 2019/0006094 for the English translation).

Claims 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPUB 2015/0357716).

As to Claim 11, Chen and Furiya disclose the apparatus of claim 10, further comprising: a housing adapted to be coupled to and cover at least a portion of the handheld device; and wherein the ferromagnetic structure is embedded within the housing (Chen Paragraph 48). 
As to Claim 14, Chen and Furiya disclose the apparatus of claim 10, wherein each one of the plurality of ferromagnetic members has a common length and a common width (Chen Figure 1B). 


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Yan.

As to Claim 13, Chen discloses the apparatus of claim 11, wherein portions of the housing define the nonferromagnetic material (Figure 1b, Figure 11A, the spaces D1, are nonferromagnetic).


Claims 15-16, 18, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
As to Claim 15, Chen discloses the apparatus of claim 14, but does not expressly state wherein the second distance is approximately equal to the sum of four times the first distance and three times the common width of the ferromagnetic members.  However, it would have been an obvious matter of design choice to select an appropriate size, since such a modification would have involved a mere 
As to Claim 16, Chen discloses the apparatus of claim 14, but does not expressly disclose wherein the second distance is approximately 9.75 millimeters.  However, it would have been an obvious matter of design choice to select an appropriate size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to Claim 18, Chen discloses the mounting kit of claim 17, but does not expressly disclose further comprising a double-sided adhesive coupled on a first side to the planar sheet and on a second side to the handheld device.  However, Chen does disclose using adhesive as a securing mechanism (Paragraphs 34-35).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Chen, and use an adhesive, which are well known in the art, as securing means for holding components together.
As to Claim 24, Chen discloses the apparatus of claim 21, but does not expressly disclose wherein the ferromagnetic sheet is formed with a thickness of between 0.2 millimeters and 0.6 millimeters. However, it would have been an obvious matter of design choice to select an appropriate size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to Claim 25, Chen discloses the apparatus of claims 21, but does not expressly disclose wherein the ferromagnetic sheet is 45 millimeters wide and 45 millimeters tall. However, it would have been an obvious matter of design choice to select an appropriate size, since such a modification would have .

Claim 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Duschl-Graw (USPUB 2014/0285138).

As to Claim 19 Chen discloses the mounting kit of claim 17, but does not expressly disclose wherein the ferromagnetic material of the planar sheet includes a composite of an elastomer and a ferrous material.  Duschl-Graw discloses the use of a ferromagnetic elastomer (Paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time of this invention to use the ferromagnetic elastomer as taught by Duschl-Graw, and use it for the ferromagnetic sheet, in order to provide both flexibility and physical protection.

As to Claim 22, Chen discloses the apparatus of claim 21, but does not expressly disclose wherein the ferromagnetic sheet is a composite of an elastomer material and a ferrous material. Duschl-Graw discloses the use of a ferromagnetic elastomer (Paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time of this invention to use the ferromagnetic elastomer as taught by Duschl-Graw, and use it for the ferromagnetic sheet, in order to provide both flexibility and physical protection.

.

Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859